United States Court of Appeals
                        For the First Circuit


Nos. 06-1182, 06-1183

                    UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                        LORENZO CATALÁN-ROMAN

                   and HERNALDO MEDINA-VILLEGAS,

                        Defendants-Appellants.


                             ERRATA SHEET


     The opinion of this court, issued on October 23, 2009 is
hereby amended as follows:

On page 19, insert a new footnote - which will be note 10 - after
the sentence beginning "The 302 of their interview . . .
premeditation and death penalty."     The text of new footnote 10
should read: "This 302, which is central to Catalán's arguments
about the improper restrictions on impeachment, has a curious
history in this case. The document, in its original Spanish, was
clearly in the possession of the parties in the courtroom, and was
discussed extensively by them in English.       Thus, much of its
content is apparent from the record. Nevertheless, a properly and
fully translated version of the report was never placed in the
record. That was a serious oversight. In the usual situation, it
would not be overlooked. See First Circuit L.R. 30(e) ("The court
will not receive documents . . . not in the English Language unless
translations are furnished.").    However, the government has not
objected to Catalán's arguments on the basis that a translated
version of the 302 is not in the record and, in fact, it has not
disputed any of Catalán's account of what the document said.
Therefore, given this somewhat unusual situation, we will address
in this case the merits of Catalán's arguments despite the serious
procedural error in the handling of the 302."
On page 19, footnote 10 (which will be footnote 11 after the new
footnote is added) should be edited. The two sentences from "As
far as can be discerned . . ." to ". . . had ever discussed the
March 6 attempt with Torres." should be replaced with the following
text: "Yet, at no time during the extensive discussions and
arguments over this matter during trial -- not even when the
defendants made a proffer about Agent Cruz's testimony -- was it
suggested that Marrero or Cruz had ever discussed the March 6
attempt with Torres.     Without some evidence in the record to
support his claim, we cannot assess its merits."